Citation Nr: 9900111	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  98-10 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veterans death.

2. Eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service with the United States Army 
Forces in the Far East (USAFFE) from December 1941 to July 
1942 and from April 1945 to March 1946.  The veteran was a 
prisoner of war (POW) from April 1942 to July 1942.  The 
veteran and appellant were married from November 1946 until 
the veterans death.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a February 1998 rating decision from the Manila, 
Philippines, VA Regional Office (RO), which denied service 
connection for the cause of the veterans death and found no 
entitlement to nonservice-connected death pension benefits.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veterans death due to 
myocardial infarction and cor pulmonale was contributed to or 
caused by the veterans military service and POW captivity.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim of 
entitlement to service connection for the cause of the 
veterans death is well grounded.  The Board also decides 
that the appellant is not eligible for VA nonservice-
connected death pension benefits as a matter of law.


FINDINGS OF FACT

1. The veteran died on November [redacted], 1986.  The 
death certificate identified the primary causes of death 
as acute myocardial infarction and cor pulmonale.  

2. The veteran had no adjudicated service-connected 
disabilities prior to his death.  

3. No service-connected disability has been shown to be the 
immediate cause or a contributing factor in the veterans 
death.

4. The veterans service for the military forces of the 
Philippines in the service of USAFFE was before July 1, 
1946.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for the 
cause of the veterans death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The criteria for basic eligibility to VA nonservice-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 107(a), 1501, 1521(j), 1541(a) (West 1991); 38 
C.F.R. §§ 3.8(c), 3.3 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In an affidavit for Philippine Army Personnel, signed by the 
veteran in April 1945, he reported a shrapnel wound to the 
head as the only wound or illness incurred during service.  A 
second affidavit for Philippine Army Personnel, signed by the 
veteran in November 1945, indicated no wounds or illnesses 
were incurred during service.  

The veterans service medical records indicated 
hospitalization in October 1945 for treatment of intestinal 
Ascaris infection.  Progress notes, during this treatment, 
stated that the veterans heart sounds were normal.  The 
veterans separation medical examination, dated in February 
1946, showed that the cardiovascular system was normal and a 
chest x-ray examination was negative.  

The veteran died on November [redacted], 1986.  The death 
certificate indicated the primary causes of death were acute 
myocardial infarction and cor pulmonale.  

The appellant filed a claim for VA benefits, including burial 
flag, burial benefits, accrued death benefits, and death 
compensation pension, in April 1997.  In a statement in 
support of the claim, filed at the same time, she stated that 
the veteran was a POW at Camp ODonnell, Capas, Tarlac for 
almost three months and worked in Federal civil service for 
38 years at the Clark Air Base in the Philippines.

In an August 1997 affidavit, the appellant stated that, 
during service, the veteran was treated at Camp Mandaluyong 
General Hospital and a diagnosis of [h]uman treatment by 
Japanese Enemy Emperial Army was indicated.  The appellant 
further stated that the veteran was confined to the General 
Hospital on Clark Air Base with a diagnosis of a [p]hysical 
injury and physical disability from the period 1971 to 1972 
to 1973 and he was died (sic).  

In a statement, received in September 1997, the appellant 
stated that the veteran had been treated by R.A.C., M.D., but 
he could not be located.  The appellant further stated that 
the veteran was treated at Clark Air Base from 1971 to 1973 
and died from his diagnosis of injuries of his body and head.  
She indicated that the records from Clark Air Base hospital 
could not be located as the base was downsized in 1990 and 
the doctors who treated the veteran could not be located.  

In a statement, received in January 1998, the appellant 
stated that the veteran was treated at the Clark Air Base 
hospital for about one month for his legs, rheumatism, and 
arthritis.  


II. Analysis

Service Connection for the Cause of the Veterans Death

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

For a former POW of not less than 30 days, service connection 
may be established by presumption for beriberi and beriberi 
heart disease that have become manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(c).  Effective August 24, 1993, beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity.  
Id.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The threshold question to be answered in the veterans appeal 
is whether she has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran death was contributed to or 
caused by a disability incurred in service involves a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The record does not reflect that the 
appellant has a medical degree or qualified medical 
experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, although she is competent to testify as to 
observable symptoms, she is not qualified to render a medical 
diagnosis or an opinion that the observable symptoms caused 
or contributed to the veterans death or that such symptoms 
were related to an inservice injury or disease.  See Savage 
v. Gober, 10 Vet. App. 489, 497 (1997).

In the instant case, there is no competent medical evidence 
that the veteran suffered from any cardiovascular problems 
during service.  The veterans February 1946 separation 
medical examination indicated a normal cardiovascular system.  
Treatment during service, for an intestinal infection in 
October 1945 indicated regular heart sounds.  Further, there 
is no competent medical evidence that the veteran suffered 
from any disability subject to the presumptions under § 
3.309(a) in the initial post-service year.  The only medical 
report of record, following service, is the veterans death 
certificate in November 1986, forty years after service.  
The appellant indicated that the veteran underwent treatment 
for arthritis and rheumatism from 1971 to 1973, twenty-five 
years after service.  

The appellant has provided no competent lay or medical 
evidence that the veteran suffered from edema during his POW 
captivity.  Although the RO informed the appellant that such 
was necessary to possibly invoke the presumption of service 
connection for former POWs under § 3.309(c), the appellant 
does not allege that the veteran suffered edema during 
captivity.  The Board notes that the veteran and appellant 
were married more than three years after the veterans 
release from POW captivity.  The Board further notes that the 
appellant has not presented or identified available medical 
evidence showing that the veteran suffered from ischemic 
heart disease during his lifetime, or a medical opinion 
relating his cause of death from myocardial infarction to any 
service-related disability.  Thus, the presumptions under § 
3.309(c) are not applicable to the appellants claim.

The appellant has provided no competent medical evidence 
indicating a causal nexus between the veterans death, due to 
myocardial infarction and cor pulmonale, and any incident of 
service.  The only wound or injury during service reported by 
the veteran on his April 1945 affidavit for Philippine Army 
Personnel was a shrapnel wound to the head.  The veterans 
service medical records do not include complaints, opinions, 
diagnoses or treatment for any heart ailment or 
cardiovascular problems.  The veterans death certificate 
does not indicate the date of onset of the conditions that 
caused his death.  Without evidence of inservice occurrence 
and competent evidence of a causal nexus between any 
inservice incident and the veterans death, the appellants 
claim cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995), modified in relevant part by Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  The appellant has not 
identified any medical evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  The 
appellant has not indicated that the records of treatment at 
Clark Air Base hospital contain any opinion or diagnosis 
relevant to edema during POW captivity or to the onset of the 
veterans heart condition.  Thus, VA has satisfied its duty 
to inform the appellant under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).

Nonservice-connected Death Pension Benefits

Under 38 U.S.C.A. § 1541(a), pension is payable to the 
surviving spouse of a veteran of a period of war, provided 
that the veteran met the service requirements of 38 U.S.C.A. 
§ 1521(j) and provided that the veteran and his spouse were 
married prior to a specified date for a period of more than 
one year or for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  
38 U.S.C.A. § 1541(f).  A veteran was deemed to have met the 
service requirements if he served in the active military, 
naval, or air service for 90 days or more during a period of 
war; or if, during a period of war, he was discharged or 
released from such service for a service-connected 
disability; or if he served for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or if he served for an aggregate of 90 days or more 
in two or more separate periods of service during more than 
one period of war.  38 U.S.C.A. § 1521(j).

By law, certain service has been deemed not to be active 
service for purposes of VA benefits.  Service before July 1, 
1946, in the organized military forces of the Philippines, 
while such forces were in the service of the USAFFE, is not 
active military, naval, or air service for the purposes of VA 
nonservice-connected disability or death pension benefits.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c).  

Although the Board recognizes the veterans service in the 
USAFFE, the appellant is not eligible for VA nonservice-
connected death pension benefits as a matter of law.  Since 
the law pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellants claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to service connection for the cause of the 
veterans death is denied.

Eligibility for nonservice-connected death pension benefits 
is denied.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
